Citation Nr: 1022512	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-17 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for below the knee 
amputation, right lower extremity.

2.  Entitlement to special monthly compensation based on the 
need for aid and attendance of another person or housebound 
status.

3.  Entitlement to automobile and adaptive equipment, or 
adaptive equipment only.

4.  Entitlement to an increased rating for pes planus, 
currently rated as 50 percent disabling. 

5.  Entitlement to special monthly pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  These matters were 
remanded in December 2008 for further development.  The 
Veteran presented testimony at a Board hearing in January 
2010.  A transcript of the hearing is associated with the 
Veteran's claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection for right below the knee amputation, 
special monthly compensation, and automobile and adaptive 
equipment, or adaptive equipment only, issues are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.




FINDING OF FACT

At a January 2010 Board hearing, the Veteran withdrew his 
appeals on the issues of entitlement to an increased rating 
for pes planus and entitlement to special monthly pension. 

CONCLUSION OF LAW

There are no longer issues of fact or law before the Board 
pertaining to the issues of entitlement to an increased 
rating for pes planus and entitlement to special monthly 
pension.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002); 38 
C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
Veterans or the dependents or survivors of Veterans.  38 
U.S.C.A. § 511(a).  The Board may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

At a January 2010 Board hearing, the Veteran withdrew his 
appeals on the issues of entitlement to an increased rating 
for pes planus and entitlement to special monthly pension.  
As a result, there are no longer an issues of fact or law 
before the Board pertaining to these two issues 38 U.S.C.A. 
§§ 511, 7104, 7105; 38 C.F.R. § 20.101.


ORDER

The appeal on the issues of entitlement to an increased 
rating for pes planus and entitlement to special monthly 
pension is dismissed.


REMAND

At the Veteran's Board hearing, he contended that service 
connection is warranted for below the knee amputation (right 
lower extremity) because it was causally related to his 
service-connected pes planus.  Specifically, he argued that 
his pes planus and the way that he walked created an ulcer on 
the bottom of his foot.  He contends that it was this ulcer, 
and subsequent infection, that led to the amputation.  He 
claims that this was what his doctor told him.  The treatment 
records confirm that the Veteran suffered from right foot 
ulceration, as well as cellulitis and vascular insufficiency.  
However, the question of whether the Veteran's below the knee 
amputation was due to pes planus does not appear to have been 
medically addressed.  

The Board notes that the Veteran's claims for service 
connection for special monthly compensation based on the need 
for aid and attendance of another person or housebound 
status, and entitlement to automobile and adaptive equipment, 
or adaptive equipment may be impacted by the ultimate 
determination on the below the knee amputation issue.  As 
such, these claims must be viewed as intertwined.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Therefore, appellate review is not appropriate at this time 
pending the preliminary development and formal adjudication 
of the below the knee amputation claim by the appropriate VA 
Regional Office.    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should request that the 
Veteran identify the doctor who told him 
that his below the knee amputation was 
due to his service connected pes planus.  
Appropriate action should then be taken 
to contact any such doctor identified by 
the Veteran and to request clarification 
and copies of any pertinent medical 
records. 

2.  The RO should then send the claims 
file to an appropriate VA examiner for a 
records review and opinion.  Following a 
review of the relevant medical evidence 
in the claims file, the physician should 
render an opinion regarding whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that that the right 
leg/foot problems that necessitated the 
amputation were due to his to his service 
connected pes planus.  

The examiner is also requested to provide 
a rationale for any opinion expressed 
that includes a discussion of the claims 
file findings.  

3.  If, and only if, the RO finds that 
service connection is warranted for below 
the knee amputation, right lower 
extremity, the RO should schedule the 
Veteran for a VA examination for the 
purpose of determining whether the 
Veteran's service connected disabilities 
warrant special monthly compensation 
and/or automobile and adaptive equipment.  

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues on appeal.  The 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


